Exhibit 10.4

 

AGREEMENT AND RELEASE OF ADEA CLAIMS

 

This AGREEMENT AND RELEASE OF ADEA CLAIMS (“Agreement”) is made and entered into
by and between EVANS & SUTHERLAND COMPUTER CORPORATION, a Utah corporation (the
“Company”), and JAMES R. OYLER (“Mr. Oyler”).

 

Recitals

 

WHEREAS, Mr. Oyler has been serving as President and Chief Executive Officer of
the Company pursuant to an Employment Agreement dated as of May 16, 2000
(“Employment “Agreement”), as amended by that certain Amendment No. 1 to
Employment Agreement dated as of September 22, 2000 (“Amendment No. 1”)
(collectively the “Amended Employment Agreement”), and as a member of the
Company’s Board of Directors (“Board”); and

 

WHEREAS, Mr. Oyler has notified the Company of his intention to resign as
President and Chief Executive Officer of the Company and as a member of the
Board; and

 

WHEREAS, the Company and Mr. Oyler have executed a Separation and Release
Agreement of even date herewith (the “Separation Agreement”); and

 

WHEREAS, in addition to the terms of the Separation Agreement, Mr. Oyler has
agreed to provide the Company with a release of any and all claims that he may
have under the Age Discrimination in Employment Act (“ADEA”) in exchange for the
consideration to be separately provided by the Company as set forth herein, in
accordance with the terms hereof; and

 

WHEREAS, the Company is willing to provide Mr. Oyler with the consideration set
forth herein in exchange for the promises, covenants and other consideration to
be provided by Mr. Oyler as set forth herein, in accordance with the terms
hereof;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

Agreement

 

1.                                                                                      
Payment to Mr. Oyler. The Company shall pay to Mr. Oyler the sum of One Hundred
Thousand Dollars and No Cents ($100,000.00) as a discretionary payment for
services rendered and for the release provided by Mr. Oyler hereunder
(“Discretionary Payment”). The Discretionary Payment shall be payable on the
Effective Date. The Company shall withhold from the Discretionary Payment all
required amounts for income taxes and payroll taxes, both federal and state.

 

 

--------------------------------------------------------------------------------


 

2.                                                                                      
Amended Employment Agreement and Separation Agreement Shall Remain In Effect.
The parties acknowledge that the terms, conditions, covenants and obligations
contained in the Amended Employment Agreement, and in particular in paragraphs 1
and 15-31 of the Amended Employment Agreement, and the terms, conditions,
covenants and obligations contained in the Separation Agreement, shall remain in
full force and effect following the effective date of this Agreement, and shall
not be affected by this Agreement.

 

3.                                                                                      
Release of Claims by Mr. Oyler. In partial consideration of the payment to Mr.
Oyler provided in paragraph 1 above, and other good and valuable consideration,
Mr. Oyler, for himself and his heirs, successors, and assigns, hereby releases
and forever discharges the Company and its officers, shareholders, directors,
employees, agents, representatives, attorneys, parent, subsidiary and affiliated
companies, successors and assigns, and each of them, of and from any and all
claims, losses, demands, actions, causes of action, obligations, debts and/or
liabilities (“Oyler Released Claims”) arising out of any claims arising under
the Age Discrimination in Employment Act (“ADEA”) presently known or unknown, in
law or in equity, arising out of any acts, omissions, events or facts which have
occurred up to, and including the time of, the effective date of this Agreement.

 

a.                                                                                                                                      
Notwithstanding the terms of the foregoing paragraph, Mr. Oyler does not release
the Company from any obligations it may have with respect to any of the
following, except as otherwise expressly provided in the Separation Agreement: 
the Employee’s right to the continuation of health, dental and vision insurance
coverage under COBRA and subsequent conversion or continuation policies; Mr.
Oyler’s rights under the Evans & Sutherland Incentive Plan (the “ESIP” also
known as “MIP”), the Company’s Senior Executive Retirement Plan, the Company’s
401(k) Deferred Compensation Plan, and the Company’s Executive Savings Plan; Mr.
Oyler’s rights with respect to his stock options as modified by the Separation
Agreement; the Company’s obligations under the continuing provisions of the
Amended Employment Agreement, as set forth in Section 9 thereof; the Company’s
indemnification obligations under Article VI of the Company’s Bylaws, as amended
and restated as of the date hereof; the Company’s obligations under the
Separation Agreement, and the Company’s obligations under this Agreement.

 

4.                                                                                      
No Admission of Liability. Neither the execution of this Agreement, the
consideration given for this Agreement, nor the performance of any of the terms
of this Agreement shall constitute or be construed as any admission by the
Company of any liability of any kind to Mr. Oyler, or by Mr. Oyler of any
liability of any kind to the Company, which respective, liability is expressly
denied.

 

5.                                                                                      
Notice and Waiting Period Relating to Release of ADEA Claim.

 

a.                                                                                                                                      
This Agreement includes a release of all claims under ADEA arising up to and
including the effective date of this Agreement, and Mr. Oyler acknowledges that
he has been advised of that fact and that he should fully consider this release
before executing it.

 

 

2

--------------------------------------------------------------------------------


 

Mr. Oyler also acknowledges that he has consulted with an attorney regarding his
rights and obligations regarding the release of this claim.

 

b.                                                                                                                                     
Mr. Oyler acknowledges that the Company has offered him ample time and
opportunity, consisting of a minimum of twenty-one (21) days, to consider and
consult with his attorney regarding this release. To the extent that Mr. Oyler
does not use such time, he expressly waives his right to take such time before
entering into this Agreement. Mr. Oyler’s execution of this Agreement
constitutes his acknowledgment that he had the opportunity and adequate time,
consisting of a minimum of twenty-one (21) days, to consider and consult with
his attorney regarding this release.

 

c.                                                                                                                                      
Mr. Oyler acknowledges that his release of any ADEA claim that he may have shall
become effective and enforceable seven days following the execution of this
Agreement by him and that Mr. Oyler may revoke his acceptance of the release of
any such ADEA claim by delivering written notice of his revocation of the said
release of any such ADEA claim to David Bateman, 770 Komas Drive, Salt Lake
City, Utah 84108, within said seven-day period. In the event that Mr. Oyler
revokes his release of any such ADEA claim within such seven-day period, this
entire Agreement shall be null and void. After the seven-day period has elapsed,
Mr. Oyler shall not be permitted to revoke his release of any such ADEA claim,
and such release, as well as all other provisions of this Agreement, shall be
binding upon Mr. Oyler.

 

6.                                                                                      
Effective Date of Agreement. This Agreement shall take effect and be binding
upon the parties eight (8) days following the execution of this Agreement by
both parties (the “Effective Date”).

 

7.                                                                                      
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and fully supersedes
any and all prior agreements or understandings, oral or written, between the
parties hereto pertaining to the subject matter hereof. Notwithstanding the
foregoing, it is expressly understood and agreed by the parties that the
Separation Agreement shall remain in full force and effect, and the Amended
Employment Agreement, including paragraphs 1 and 15-31 thereof, shall remain in
full force and effect, except as modified by the Separation Agreement.

 

8.                                                                                      
Choice of Law; Jurisdiction and Venue. This Agreement shall be construed,
interpreted and the rights of the parties determined in accordance with the laws
of the State of Utah (without giving effect to its choice of law principles).
Each of the parties submits to the jurisdiction of any state or federal court
sitting in Utah in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each party also agrees not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.

 

 

3

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

[Signature page follows immediately]

 

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

 

 

EVANS & SUTHERLAND COMPUTER CORPORATION

 

 

 

 

 

 

Dated:

   8-June-2006

 

By:

  /s/David Coghlan

 

 

 

 

David Coghlan, Chairman of the Board

 

 

 

 

 

 

Dated:

   8-June-2006

 

 /s/ James R. Oyler

 

 

 

JAMES R. OYLER

 

5

--------------------------------------------------------------------------------